Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 01/07/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-12, 17, 18, and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kobayashi et al. (US Patent Application Publication US 2017/0179822 A1, hereinafter “Kobayashi”) 	Regarding claim 1, Kobayashi discloses (see Fig. 9b and Fig. 10) a circuit comprising: a parallel arrangement of discontinuous conduction mode voltage regulators (25a, 25b, 25c, 25d), including a first voltage regulator and a second voltage regulator (25b, 25c), to provide a regulated output voltage at an output node (VOUT at 255); and control circuitry (200) to: switch the first voltage regulator to a charge state from a discharge state (equivalent to turning 25b on) when the regulated output voltage is below a first lower threshold (when VOUT falls below VREFP1, VP1 goes high and 25b is activated into a charge state, see [0070]); and switch the claim 9, Kobayashi discloses (see Fig. 9b and Fig. 10) wherein the parallel arrangement of discontinuous conduction mode voltage regulators includes more than 2 discontinuous conduction mode voltage regulators (25a, 25b, 25c, 25d are all discontinuous mode voltage regulators).	Regarding claim 10, Kobayashi discloses (see Fig. 9b and Fig. 10) wherein the regulated output voltage is provided by only the discontinuous conduction mode voltage regulators (only 25a, 25b, …25d provide VOUT).	Regarding claim 11, Kobayashi discloses (see Fig. 9b and Fig. 10) wherein the control circuitry is to: switch the first voltage regulator to a charge state when the regulated output voltage is below the first lower threshold based on a first feedback signal from a first sense point of the output node (VFB at + of 235a); and switch the second voltage regulator to the charge state when the regulated output voltage is below the second lower threshold that is less than the first lower threshold based on a second feedback signal from a second sense point of the output node that is different from the first sense point (VFB at + of 235b, which is different from + of 235a).	Regarding claim 12, Kobayashi discloses (see Fig. 9b, Fig. 1b, and Fig. 10) a circuit comprising: a load (35); two or more voltage regulators coupled in parallel with one another (25a, 25b, 25c, 25d), the two or more voltage regulators to provide a regulated output voltage to claim 17, Kobayashi discloses (see Fig. 9b, Fig. 1b, and Fig. 10) wherein the two or more voltage regulators and the load are on a same integrated circuit die (see integrated circuit of Fig. 9b with 25a, 25b, 25c, 25d and 35).	Regarding claim 18, Kobayashi discloses (see Fig. 9b, Fig. 1b, and Fig. 10) a system comprising: an integrated circuit (integrated circuit of Fig. 9a), the integrated circuit comprising: a circuit block (35); two or more discontinuous conduction mode voltage regulators (25a, 25b, 25c, 25d), including a first voltage regulator and a second voltage regulator (25b: PWRSTAGE2, 25c: PWRSTAGE3), coupled in parallel with one another to provide a regulated output voltage (VOUT) to the circuit block, wherein each of the two or more discontinuous mode voltage regulators includes (see Fig. 1b): a pull-up transistor (MP) coupled between an internal node (26a, 26b) and a power supply rail (rail of VIN) that is to receive a supply voltage (VIN); and a  (when VOUT falls below VREFP1, VP1 goes high and MP of 25b is turned-on and MN of 25b is turned-off); and turn on the pull-up transistor of the second voltage regulator when the regulated output voltage falls below a second lower threshold that is lower than the first lower threshold (when VOUT falls below VREFP2, which is lower than VREFP1, VP2 goes high and MP of 25c is turned-on and MN of 25c is turned-off); and one or more of a memory circuit, a display, or an antenna coupled to the integrated circuit (see [0003], where the load 35 is a cellular telephone, an antenna inherent to the cellular telephone is coupled to the voltage regulator).	Regarding claim 21, Kobayashi discloses (see Fig. 9b and Fig. 10) wherein the two or more discontinuous conduction mode voltage regulators are to provide the regulated output voltage at an output node (VOUT), and wherein each of the two or more discontinuous mode voltage regulators further includes an inductor (L1, L2, L3, L4) coupled between the respective internal node (26a, 26b, 26c, 26d) and the output node (255).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Deboy (US Patent Application Publication US 2011/0316514 A1).	Regarding claim 2, Kobayashi does not disclose wherein the control circuitry is further to: switch the first and second voltage regulators from the charge state to the discharge state; and switch the first and second voltage regulators from the discharge state to a tri-state mode based on a determination that a current through an inductor of the respective first or second voltage regulator is zero.	However, Deboy teaches (see Fig. 6, Fig. 8, and Fig. 11) wherein the control circuitry (see 8 of Fig. 8) is further to: switch the first and second voltage regulators (equivalent to 20 and 30 of Fig. 6 with converters of Fig. 8) from the charge state to the discharge state (see Fig. 11, ); and switch the first and second voltage regulators from the discharge state to a tri-state mode based on a determination that a current through an inductor of the respective first or second voltage regulator is zero (see Fig. 11, state when IL is zero).	Therefore, it would have been obvious to one having ordinary skill in the art before the .

	Regarding claim 3, Kobayashi discloses (see Fig. 9b, Fig. 1b, and Fig. 10) wherein the first and second voltage regulators each include: an inductor (L2, L3) coupled between the output node and an intermediate node (see Fig. 1b, 26a, 26b); a pull-up transistor (MP) coupled between the intermediate node and a supply rail (rail of VIN) that is to receive a supply voltage (VIN); and a pull-down transistor (MN) coupled between the intermediate node and a ground terminal (ground).
	Regarding claim 4, Kobayashi discloses (see Fig. 9b, Fig. 1b, and Fig. 10) wherein, to switch the first voltage regulator to the charge state, the control circuitry is to turn on the pull-up transistor of the first voltage regulator (MP is turned on when VP1 goes high).

	Regarding claim 5, Kobayashi does not disclose wherein: to switch the first voltage regulator from the charge state to the discharge state, the control circuitry is to turn off the pull-up transistor of the first voltage regulator and turn on the pull-down transistor of the first voltage regulator; and to switch the first voltage regulator from the discharge state to the tri-state mode, the control circuitry is to turn off the pull-down transistor of the first voltage regulator while the pull-up transistor of the first voltage regulator is to remain off.	However, Deboy teaches (see Fig. 8 and 11) wherein: to switch the first voltage regulator from the charge state to the discharge state, the control circuitry is to turn off the pull-
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kobayashi wherein: to switch the first voltage regulator from the charge state to the discharge state, the control circuitry is to turn off the pull-up transistor of the first voltage regulator and turn on the pull-down transistor of the first voltage regulator; and to switch the first voltage regulator from the discharge state to the tri-state mode, the control circuitry is to turn off the pull-down transistor of the first voltage regulator while the pull-up transistor of the first voltage regulator is to remain off, as taught by Deboy, because it can help provide lower conduction losses in each voltage regulator.	Regarding claim 7, Kobayashi does not disclose wherein the pull-up transistor of the first voltage regulator is smaller than the pull-up transistor of the second voltage regulator.	However, Deboy teaches (see Fig. 6, 8 and 11) wherein the pull-up transistor of the first voltage regulator (S25 being a MOSFET) is smaller than the pull-up transistor of the second voltage regulator (S35 being an IGBT, which is larger than a MOSFET).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kobayashi wherein the pull-up transistor of the first voltage regulator is smaller than the pull-up transistor of the second voltage regulator, as taught by Deboy, because it can help provide lower losses for low output currents as well as for high output currents (see [0007] of Deboy).claim 13, Kobayashi does not disclose wherein the control circuitry is to turn on the pull-up transistor of the respective voltage regulator to place the respective voltage regulator in a first state, and wherein the control circuitry is further to: turn off the pull-up transistor of the respective voltage regulator and turn on the pull-down transistor of the respective voltage regulator to switch the respective voltage regulator from the first state to a second state; detect that a current through the inductor of the respective voltage regulator is zero; and turn off the pull-down transistor of the respective voltage regulator, responsive to the detection, to switch the respective voltage regulator from the second state to a third state.	However, Deboy teaches (see Fig. 6, 8 and 11) wherein the control circuitry is to turn on the pull-up transistor of the respective voltage regulator to place the respective voltage regulator in a first state (duration when IL increases during Ton, 5 of Fig. 8 is turned on and 9 is turned off), and wherein the control circuitry is further to: turn off the pull-up transistor of the respective voltage regulator and turn on the pull-down transistor of the respective voltage regulator to switch the respective voltage regulator from the first state to a second state (duration when IL declines during Toff, 5 of Fig. 8 is turned off and 9 is turned on); detect that a current through the inductor of the respective voltage regulator is zero (when IL reaches 0); and turn off the pull-down transistor of the respective voltage regulator, responsive to the detection, to switch the respective voltage regulator from the second state to a third state (duration when IL is zero, 5 and 9 are both turned off).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kobayashi wherein the control circuitry is to turn on the pull-up transistor of the respective voltage regulator to place the respective voltage regulator in a first state, and wherein the control circuitry is further to: turn off the pull-up transistor of the respective voltage regulator and turn on the pull-down transistor of the respective voltage regulator to switch the respective voltage regulator from the first state to a second state; detect that a current through the inductor of the respective voltage regulator is claim 15, Kobayashi does not disclose wherein the pull-up transistor of a first voltage regulator of the two or more voltage regulators is smaller than the pull-up transistor of a second voltage regulator of the two or more voltage regulators.	However, Deboy teaches (see Fig. 6, 8 and 11) wherein the pull-up transistor of a first voltage regulator of the two or more voltage regulators (S25 being a MOSFET) is smaller than the pull-up transistor of a second voltage regulator of the two or more voltage regulators (S35 being an IGBT, which is larger than a MOSFET).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kobayashi wherein the pull-up transistor of a first voltage regulator of the two or more voltage regulators is smaller than the pull-up transistor of a second voltage regulator of the two or more voltage regulators, as taught by Deboy, because it can help provide lower losses for low output currents as well as for high output currents (see [0007] of Deboy).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Deboy and further in view of Childs et al. (US Patent US 9,837,906 B1, hereinafter “Childs”). 	Regarding claim 6, Kobayashi does not disclose wherein the inductor of the first voltage regulator has a greater inductance than the inductor of the second voltage regulator. 	However, Childs teaches (see Fig. 7) wherein the inductor of the first voltage regulator (730 High L of PHASE1) has a greater inductance than the inductor of the second voltage regulator (720 low L of PHASE2).	Therefore, it would have been obvious to one having ordinary skill in the art before the .
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Gherghescu et al. (US Patent Application Publication US 20180175734 A1, hereinafter “Gherghescu”).	Regarding claim 8, Kobayashi does not disclose wherein the control circuitry is further to: switch the first voltage regulator from the charge state to the discharge state when the regulated output voltage is greater than a first upper threshold; and switch the second voltage regulator from the charge state to the discharge state when the regulated output voltage is greater than a second upper threshold that is different from the first upper threshold.	However, Gherghescu teaches (see Fig. 5 and Fig. 6) wherein the control circuitry (control circuitry of Fig. 5 to execute steps of Fig. 6) is further to: switch the first voltage regulator (phase 2) from the charge state to the discharge state (equivalent to “disable phase 2”) when the regulated output voltage (Vout) is greater than a first upper threshold (Vth2, see step 610 and 615: when Vout is greater than Vth2 phase 2 is disabled); and switch the second voltage regulator (phase 3) from the charge state to the discharge state (equivalent to “disable phase 3”) when the regulated output voltage is greater than a second upper threshold that is different from the first upper threshold (Vth3 which is different from Vth2, see step 625 and 630: when Vout is greater than Vth3 phase 3 is disabled).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kobayashi wherein the control circuitry is further to: switch the first voltage regulator from the charge state to the discharge state when the regulated output voltage is greater than a first upper threshold; and claim 19, Kobayashi disclose wherein the control circuitry is further to: turn off the pull-up transistor of the first voltage regulator and turn on the pull-down transistor of the first voltage regulator when the regulated output voltage is greater than a first upper threshold; and turn off the pull-up transistor of the second voltage regulator and turn on the pull-down transistor of the second voltage regulator when the regulated output voltage is greater than a second upper threshold that is different from the first upper threshold.	However, Gherghescu teaches (see Fig. 5 and Fig. 6) wherein the control circuitry (control circuitry of Fig. 5 to execute steps of Fig. 6) is further to: turn off the pull-up transistor of the first voltage regulator and turn on the pull-down transistor of the first voltage regulator (equivalent to “disable phase 2”) when the regulated output voltage (Vout) is greater than a first upper threshold (Vth2, see step 610 and 615: when Vout is greater than Vth2 phase 2 is disabled); and turn off the pull-up transistor of the second voltage regulator and turn on the pull-down transistor of the second voltage regulator (equivalent to “disable phase 3”) when the regulated output voltage is greater than a second upper threshold that is different from the first upper threshold (Vth3 which is different from Vth2, see step 625 and 630: when Vout is greater than Vth3 phase 3 is disabled).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kobayashi wherein the control circuitry is further to: turn off the pull-up transistor of the first voltage regulator and turn on the pull-down transistor of the first voltage regulator when the regulated output voltage is greater than a first upper threshold; and turn off the pull-up transistor of the second voltage .
Claims 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Childs et al. (US Patent US 9,837,906 B1, hereinafter “Childs”). 	Regarding claims 14, and 22, Kobayashi does not disclose wherein the inductor of the first voltage regulator has a greater inductance than the inductor of the second voltage regulator.
	However, Childs teaches (see Fig. 7) wherein the inductor of the first voltage regulator (730 High L of PHASE1) has a greater inductance than the inductor of the second voltage regulator (720 low L of PHASE2).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kobayashi wherein the inductor of the first voltage regulator has a greater inductance than the inductor of the second voltage regulator, as taught by Childs, because it can help provide high efficiency over a wide range, fully utilizing every voltage regulator.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Lee et al. (US Patent Application Publication US 2016/0254689 A1, hereinafter “Lee”). 	Regarding claim 16 Kobayashi does not disclose wherein the pull-up transistor is a first pull-up transistor, wherein the pull-down transistor is a first pull-down transistor, and wherein each one of the two or more voltage regulators further includes: a second pull-up transistor coupled between the first pull-up transistor and the intermediate node; and a second pull-down transistor coupled between the first pull-down transistor and the intermediate node..
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kobayashi wherein the pull-up transistor is a first pull-up transistor, wherein the pull-down transistor is a first pull-down transistor, and wherein each one of the two or more voltage regulators further includes: a second pull-up transistor coupled between the first pull-up transistor and the intermediate node; and a second pull-down transistor coupled between the first pull-down transistor and the intermediate node, as taught by Lee, because it can help provide high voltage step-down ratios as required by the load.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Gherghescu, and further in view of Deboy.	Regarding claim 20, Kobayashi does not disclose wherein the control circuitry is to turn on the pull-down transistor of the first voltage regulator until a current through an inductor of the first voltage regulator is zero and then turn off the pull-down transistor of the first voltage regulator.	However, Deboy teaches (see Fig. 6, 8 and 11) wherein the control circuitry is to turn on the pull-down transistor of the first voltage regulator until a current through an inductor of the first voltage regulator is zero and then turn off the pull-down transistor of the first voltage regulator (see Fig. 11, where 9 is turned on till IL is 0 and the 9 is turned off).	Therefore, it would have been obvious to one having ordinary skill in the art before the .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Childs, and further in view of Deboy.	Regarding claim 23, Kobayashi does not disclose wherein the pull-up transistor of a first voltage regulator of the two or more voltage regulators is smaller than the pull-up transistor of a second voltage regulator of the two or more voltage regulators.	However, Deboy teaches (see Fig. 6, 8 and 11) wherein the pull-up transistor of a first voltage regulator of the two or more voltage regulators (S25 being a MOSFET) is smaller than the pull-up transistor of a second voltage regulator of the two or more voltage regulators (S35 being an IGBT, which is larger than a MOSFET).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kobayashi wherein the pull-up transistor of a first voltage regulator of the two or more voltage regulators is smaller than the pull-up transistor of a second voltage regulator of the two or more voltage regulators, as taught by Deboy, because it can help provide lower losses for low output currents as well as for high output currents (see [0007] of Deboy).



Response to Arguments
Applicant's arguments filed on 01/07/2022 have been fully considered but they are not persuasive.	Regarding Claim 1, Applicant argued “Kobayashi does not teach or suggest at least the features of claim 1 of control circuitry to ‘switch the first voltage regulator to a charge state from a discharge state when the regulated output voltage is below a first lower threshold; and switch the second voltage regulator to the charge state from the discharge state when the regulated output voltage is below a second lower threshold that is less than the first lower threshold.’” in that “the present application describes three states of the voltage regulators: charge state, … discharge state, …, and tri-state mode.”.	However, claim 1 only claims two states, a charge state and a discharge state, wherein the discharge state is interpreted as encompassing the situation where the power stages are off. In other words, when the power stages are off, they are considered to be in a discharge state. Therefore, activation of the power stages switch the power stages from a discharge state to a charge state. Thus, Kobayashi anticipates claim 1, and Applicant’s arguments are not persuasive.	Applicant argued “As described in Applicant’s responses to the first and second Office Actions, Kobayashi describes different panic thresholds are used to activate additional power stages 25b-d of a voltage regulator. However, once the power stages are activated, they all operate based on the same threshold. See, Kobayashi, paragraphs 70-71.” However, the claim limitations of claim 1 do not mention what happens to the first and second voltage regulator after both of the voltage regulators are switched to the charge state. There is no mention on the operation status after the first and second voltage regulators are switched to the charge state, i.e. are they switched back to a discharge state or are they kept in the charge state, etc. Therefore, Applicant’s argument on what happens to the power stages of Kobayashi after they are activated appears to be moot. Furthermore, the power stages 25b and 25c are off prior to being activated, and therefore not in the discharge state. Accordingly, the activation of the power stages 25b and 25c does not switch the power stages from the discharge state to the charge state. The full remarks regarding Kobayashi from Applicant’s prior responses will not be repeated here, but remain valid.” Examiner has given the broadest reasonable interpretation of the “charge state” to be interpreted as an active state, and the “discharge state” to be in an inactive state. A voltage regulator in a “charge state” would mean a voltage regulator would be operating to provide voltage regulation. A voltage regulator in a “discharge state” would mean a voltage regulator would not be operating. Under that interpretation, power stages 25b and 25c being off would mean that power stages 25b and 25c are in the “discharge stage”. Accordingly, activation of power stages 25b and 25c would mean switching from being inactive to being active, hence switching from “discharge state” to “charge state”. Therefore, Applicant’s argument appears not to be persuasive. Applicant is advised to include further definitions of what constitutes a “charge state” and a “discharge state” to better define the invention in line with Applicant’s intentions. 	Applicant further argued “One skilled in the art would understand the teachings of Kobayashi to describe that the power stages 25b and 25c have both the respective pull-up and pull-down transistors off prior to activation based on the respective panic thresholds. If the power stages 25b and 25c were in the discharge state, they would pull current away from the output, thereby degrading the performance of the voltage regulator system and consuming unnecessary power.” However, continuing with the interpretation of the “charge state” to be interpreted as an active state, and the “discharge state” to be in an inactive state, the power stages 25b and 25c being in the discharge state would mean that they would be inactive, and thus would not pull current away. Again, Applicant is advised to include further definitions of what constitutes a voltage regulator being in a “charge state” and a “discharge state” to better define the invention and overcome being anticipated by the prior art of record: such as further .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            



/JYE-JUNE LEE/Examiner, Art Unit 2838